Citation Nr: 0739282	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for peripheral 
neuropathy of the right and left upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to March 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the St. 
Petersburg, Florida, VA Regional Office (RO).  

The Board notes that in a November 2006 rating decision, the 
agency of original jurisdiction (AOJ) granted service 
connection for peripheral neuropathy of the left and right 
lower extremities.  This represents a full grant of the 
benefits sought in regard to those issues.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in October 2006.  At the hearing, 
he withdrew the appeal in regard to the issue of an effective 
date, prior to October 3, 2005, for the grant of service 
connection for tinnitus, and in regard to an evaluation in 
excess of 10 percent for tinnitus.  He testified at a travel 
Board hearing before the undersigned Veterans Law Judge in 
June 2007.  A transcript of each of the hearings has been 
associated with the claims file.  The appellant waived 
initial AOJ consideration of additional evidence submitted at 
the June 2007 hearing.  

The Board notes that the issue of service connection for 
pseudofolliculitis and for a clothing allowance were raised 
at the hearing.  Transcript at 9-10 & 14 (2007).  These 
issues are referred to the AOJ.

The issue of entitlement to service connection for a 
bilateral hearing loss disability is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Peripheral neuropathy of the right and left upper extremities 
is secondary to service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

Peripheral neuropathy of the right and left upper extremities 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting the 
claim on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Disability compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists, and (2) that the current disability was either, (a) 
proximately caused by, or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The veteran is service connected for diabetes mellitus type 
II as a result of exposure to herbicide exposure during 
service in Vietnam, and service connection for peripheral 
neuropathy of the right and left lower extremities has been 
established secondary to diabetes mellitus.  The appellant 
asserts that he is also entitled to service connection for 
peripheral neuropathy of the right and left upper 
extremities.  We agree.

An April 2004 private record notes definitive diabetic 
neuropathy.  An August 2006 private record shows a diagnosis 
of peripheral neuropathy, most likely secondary to diabetes 
mellitus.  

The June 2006 VA examination report reflects complaints of 
numbness of the arms and burning pain from the elbow down.  
The assessment was mild small fiber peripheral neuropathy.  
On VA examination in March 2007, the assessment was diabetic 
neuropathy, likely secondary to diabetes.  

In June 2007, the appellant's private physician stated that 
the appellant had definitive diabetic neuropathy, and that 
the most recent neurodiagnostic testing correlated that 
diabetic neuropathy was equally advanced in hands, as well as 
his feet.  The examiner added that the findings strengthened 
the conclusion that the appellant's neuropathy was a systemic 
complication of service-connected diabetes mellitus.  

Based on a review of the record, the Board finds that the 
evidence is in favor of the claim of service connection for 
peripheral neuropathy of the right and left upper 
extremities.  Consequently, the benefits sought on appeal are 
granted.  


ORDER

Service connection peripheral neuropathy of the right and 
left upper extremities is granted.  


REMAND

At the June 2007 hearing, the appellant testified that he had 
periods of Reserve service from 1976 to 1991, to include 
annual training, with qualification on firearms, and that he 
underwent audiological evaluations.  Transcript at 17-18 
(2007).  These records have not been associated with the 
claims file.  

In addition, the Board notes that on VA audiologic evaluation 
in September 2004, the right ear was noted to be normal and a 
sloping mild-to-severe high frequency sensorineural hearing 
loss in the left ear was noted.  The assessment was that, 
"[t]he bilateral noise-induced hearing loss is more likely 
than a contributing factor in this veteran's military noise 
exposure in my opinion."  

The Board notes that in accordance with VA regulation, 
impaired hearing will be considered a disability when 
auditory thresholds reach 40 decibels or greater; or when at 
least three frequency readings are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94%.  38 C.F.R. § 3.385.  In that regard, the 
Board notes that a June 2006 VA examination report 
establishes a current left ear hearing loss disability.  The 
examiner, however, opined that, "it is less likely than 
not" that the appellant's current hearing loss was caused by 
in-service noise exposure based on a finding that the 
separation audiogram showed normal hearing in both ears.  The 
report notes, "(IOM study of military hearing loss and 
tinnitus which states that there is no scientific basis for 
concluding that delayed onset hearing loss exists)."  The 
United States Court of Appeals for Veterans Claims ("the 
Court"), in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that a June 2006 rating decision reflects that the 
appellant is service-connected for tinnitus based on in-
service acoustic trauma.  

An August 2006 private record notes a bilateral neurosensory 
hearing loss with a moderately severe loss in the left ear.  
The examiner opined that the neurosensory hearing loss was 
more likely than not related to noise exposure during 
service.  The Board notes that there is no indication that 
the examiner reviewed the claims file and the audiological 
evaluations/treatment records upon which the opinion is based 
have not been associated with the claims file.  The Board 
further notes that an opinion without an adequate basis 
prevents the Board from assessing the probative value of the 
opinion.  The Board finds that further development is 
necessary in order to make a determination as to whether a 
hearing loss disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's 
reserve medical and personnel records from 
the appropriate service department.  In 
addition, the AOJ should request 
verification of the dates of reserve 
service, and specifically any periods of 
active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  

2.  After accomplishment of the above, the 
AOJ should schedule the appellant for a VA 
audiologic evaluation to determine the 
nature and etiology of his hearing loss 
disability.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion specifically 
in terms of whether it is at least as 
likely as not that the left ear hearing 
loss disability is related to the 
documented in-service noise exposure, and 
if a right ear hearing loss disability is 
identified, whether it is at least as 
likely as not that such is related to the 
documented in-service noise exposure.  A 
complete rationale should accompany all 
opinions provided.  

3.  In light of the above, the AOJ should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


